Title: To Thomas Jefferson from Albert Gallatin, 15 August 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New York 15th August 1806
                        
                        I enclose a letter from W. Carr the land agent of the United States in upper Louisiana, in which he continues
                            to complain of the bias of the Commissioner in favor of claims which he considers as unfounded or suspicious. After making
                            proper allowance for the party spirit in that territory, it still appears to me that the interest of the United States
                            will be materially injured by the conduct of the Commissioners: and Congress having by their act of last session enacted
                            that the board should “in their several proceedings & decisions, conform to such instructions as the Secretary of the
                            Treasury may, with the approbation of the President of the United States, transmit to them in relation thereto,” I have
                            prepared a rough sketch of instructions intended to be officially submitted to your consideration, but which I request
                            that you will previously correct, adding to it or rejecting such as
                            you please; and, on its being returned, a fair copy will be transmitted for your official approbation. They all appear to
                            me to be consistent with the act of 2 March 1805 & with equity; one only excepted on which I have some doubts. The last
                            proviso of the 2d Section of the act, (which Section confirms the claims of actual settlers who inhabited the lands
                            claimed on or before the 20th Decer. 1803) enacts that “this donation shall not be made to any person who claims any
                            other tract of land in the said territory by virtue of any French or Spanish grant.” The question is whether these words
                            in the 10th instruction “or by virtue of whose right land is claimed” are consistent with the true spirit of the proviso.
                            Carr’s letter will explain the reason why those expressions have been inserted in the instructions: but I doubt their
                            propriety. It may also be asked whether that part of the 9th instruction which declares that concessions shall be rejected
                            as fraudulent when entered under a false date in the Surveyor General’s books be not too harsh. This with all the others is
                            submitted to your determination.
                        A letter from the Register of the land office at Vincennes respecting the roads to be opened in Indiana, with
                            a sketch of the Country is also enclosed, together with the sketch of an answer to which you will be pleased to suggest
                            such alterations as will make it consist with your view of the subject. The main mail road from S. Louis to Cincinnati or
                            Chilicothe appears to me to be the most important. The road is already opened from Chilicothe to Dayton; and the Register
                            of Chilicothe has been instructed under a former law to extend it from Dayton (on the Miami) to the Greenville treaty
                            indian boundary line so as to meet the proposed road from S. Louis. This will be the shortest rout. But as the mail goes
                            from Chilicothe by Cincinnati, & the circuit by that rout does not exceed 30 miles, it seems proper to open the
                            communication from S. Louis & Vincennes towards both Dayton & Cincinnati, as the additional expense will be trifling,
                            and the Post Office may not be rich enough conveniently to support the two roads by each of those places. The road from
                            Vincennes to the falls of the Ohio being the principal communication with Kentucky & the principal inlet of immigration
                            into Indiana seemed to deserve consideration in the next place. The others are subordinate & may be opened if we have
                            any money left.
                        From the enclosed letter of Thompson it is presumable that he will continue in office, and thinking it
                            was agreeable to your wishes I have ventured to answer that no appointment would take place till we had heard from him.
                        A representation for a Mate’s commission is also enclosed.
                  I remain with respectful attachment Dear Sir Your
                            obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                        
                            It is necessary that I should be informed respecting the prospect of success in the Florida negotiation,
                                as the purchase of bills for the Dutch debt depends on its issue & remains suspended: there is very little time left
                                to decide as we want money in Amsterdam by the 1st Jany. next; & bills to meet that demand should be purchased
                                prior to the 1st of Septer.
                        
                    